   Case: 4:19-cv-00235-DDN Doc. #: 1 Filed: 02/18/19 Page: 1 of 6 PageID #: 1



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

GREATER ST. LOUIS CONSTRUCTION                        )
LABORERS WELFARE FUND, an employee                    )
benefit plan, and BRANDON FLINN, MATT                 )
ANDREWS, STEVE MACDONALD, GARY ELLIOTT )
RICH MCLAUGHLIN, DONALD WILLEY,                       )
TERRY BRIGGS, DAVID A. GILLICK,                       )
BRAD GRANT, MICHAEL LUTZ, COREY                       )
BLACK and ROBERT BIEG, JR., Trustees of the           )
Greater St. Louis Construction Laborers Welfare Fund, )
and CONSTRUCTION LABORERS PENSION                     )
TRUST OF GREATER ST. LOUIS, an employee               )
benefit plan, and, JEFFREY O’CONNELL, RICHARD )
McLAUGHLIN, RONNY GRIFFIN,                            )
BRANDON FLINN, DONALD WILLEY, GARY                    )
ELLIOTT, LOU GRASSE, JOSEPH LERITZ,                   )
DOUG WACHSNICHT, JOE HOETTE, WILLIAM L. )
LUTH and DAVID A. GILLICK, Trustees of the            )
Construction Laborers Pension Trust of Greater St.    )
Louis, and ST. LOUIS VACATION FUND –                  )
VACATION PLAN, an employee benefit plan, and          )
GARY ELLIOTT, BRANDON FLINN, DONALD                   )
WILLEY, and MARK MURPHY, Trustees of the              )
St. Louis Vacation Fund – Vacation Plan, and          )
AGC–EASTERN MISSOURI LABORERS’ JOINT                  )
TRAINING FUND, an employee benefit plan, and          )
PATRICK R. PRYOR, DONALD WILLEY,                      )
PERRI PRYOR, GARY ELLIOTT, RICHARD                    )
McGUIRE, BRANDON FLINN,                               )
PHIL HOCHER, MICHAEL LUTH,                            )
JOE SCARFINO, CLIFF LAND,                             )
FRANK MARCHESI and JOHN J. SMITH, JR.,                )
Trustees of the AGC–Eastern Missouri Laborers’        )
Joint Training Fund, and LOCAL UNION NOS.             )
42-110, LABORERS INTERNATIONAL                        )
UNION OF NORTH AMERICA, AFL-CIO,                      )
labor organizations,                                  )
                                                      )
        Plaintiffs,                                   )
v.                                                    )
                                                      )
ANDERSON & SONS CONTRACTING, LLC,                     )
                                                      )
        Defendant.                                    )
   Case: 4:19-cv-00235-DDN Doc. #: 1 Filed: 02/18/19 Page: 2 of 6 PageID #: 2




                                         COMPLAINT

       Come now plaintiffs, by and through their attorneys, and for their cause of action against

defendant state:

       1.      Plaintiff, Greater St. Louis Construction Laborers Welfare Fund, hereinafter

referred to as “the Welfare Fund”, is an employee benefit plan within the meaning of Sections

3(1), (3), 502 and 515 of the Employee Retirement Income Security Act of 1974, as amended 29

U.S.C. §§1002(1), (3), 1132 and 1145.         Plaintiffs Brandon Flinn, Matt Andrews, Steve

MacDonald, Rich McLaughlin, Donald Willey, Gary Elliott, Terry Briggs, David A. Gillick,

Brad Grant, Michael Lutz, Corey Black, and Robert Bieg, Jr. and are the duly designated and

acting Trustees of the Welfare Fund, and are fiduciaries within the meaning of Sections 3(21)(A)

and 502 of the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C.

§§1002(21)(A) and 1132.

       2.      Plaintiff Construction Laborers Pension Trust of Greater St. Louis, hereinafter

referred to as “the Pension Trust,” is an employee benefit plan within the meaning of Sections

3(2)(A), (3), 502 and 515 of the Employee Retirement Income Security Act of 1974, as

amended, 29 U.S.C. §§1002(2)(A), (3), 1132 and 1145. Plaintiffs Jeffrey O’Connell, Richard

McLaughlin, Ronny Griffin, Brandon Flinn, Donald Willey, Gary Elliott, Lou Grasse, Joseph

Leritz, Doug Wachsnicht, Joe Hoette, William L. Luth, and David A. Gillick, and are the duly

designated and acting Trustees of the Pension Fund, and are fiduciaries within the meaning of

Sections 3(21)(A) and 502 of the Employee Retirement Income Security Act of 1974, as

amended, 29 U.S.C. §§1002(21)(A) and 1132.

       3.      Plaintiff, St. Louis Vacation Fund – Vacation Plan, hereinafter referred to as “the

Vacation Fund,” is an employee benefit plan within the meaning of Sections 3(2)(A), (3), 502
   Case: 4:19-cv-00235-DDN Doc. #: 1 Filed: 02/18/19 Page: 3 of 6 PageID #: 3



and 515 of the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C.

§§1002(2)(A), (3), 1132 and 1145. Plaintiffs Gary Elliott, Brandon Flinn, Donald Willey, and

Mark Murphy are the duly designated and acting Trustees of the Vacation Fund, and are

fiduciaries within the meaning of Sections 3(21)(A) and 502 of the Employee Retirement Income

Security Act of 1974, as amended, 29 U.S.C. §§1002(21)(A) and 1132.

        4.    Plaintiff, AGC - Eastern Missouri Laborers Joint Training Fund, hereinafter

referred to as “the Training Fund” is an employee benefit plan within the meaning of Sections

3(1), (3), 502 and 515 of the Employee Retirement Income Security Act of 1974, as amended, 29

U.S.C. §§1002(1), (3), 1132 and 1145. Plaintiffs Patrick R. Pryor, Donald Willey, Perri Pryor,

Gary Elliott, Richard McGuire, Brandon Flinn, Phil Hocher, Michael Luth, Joe Scarfino, Cliff

Land, Frank Marchesi, and John J. Smith, Jr., are the duly designated and acting Trustees of the

Training Fund, and are fiduciaries within the meaning of Sections 3(21)(A) and 502 of the

Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§1002(21)(A) and

1132.

        5.    Local Unions Nos. 42 and 110, Laborers International Union of North America,

AFL-CIO, hereinafter referred to as “the Union,” are labor organizations representing employees

in an industry affecting commerce within the meaning of Sections 2(4), (5), (6), and (7) of the

National Labor Relations Act, as amended, 29 U.S.C. §§152(4), (5), (6), and (7), and Section 301

of the Labor Management Relations Act of 1947, as amended 29 U.S.C. §185.

        5.    Defendant Anderson & Sons, LLC (“defendant”) is a Missouri limited liability

corporation in good standing and is an employer in an industry affecting commerce within the

meaning of Sections 3(5), (11), (12), and 515 of the Employee Retirement Income Security Act

of 1974, as amended, 29 U.S.C. §§1002(5), (11), (12) and 1145, and Sections 2(2), (6) and (7) of
   Case: 4:19-cv-00235-DDN Doc. #: 1 Filed: 02/18/19 Page: 4 of 6 PageID #: 4



the Labor Management Relations Act of 1947, as amended, 29 U.S.C. §§152(2), (6) and (7),

having an office and place of business within this judicial district.

       6. This Court has jurisdiction by reason of Sections 502(a)(3), (ii) and 515 of the

Employee Retirement Income Security Act of 1974, as amended, §§1132(a)(3)(ii) and 1145, and

Section 301(a) of the Labor Management Relations Act of 1947, as amended, 29 U.S.C. §185(a),

in that Plaintiff Trustees are fiduciaries who seek to enforce the provisions of their employee

benefit plans, and the Union is suing for violation of a contract with defendant.

       7. In August of 2017, in connection the performance of work at the Chouteau’s Grove

Apartments, defendant signed a one-job only collective bargaining agreement that requires

monthly payments to the Welfare, Pension and Training Funds in specified amounts for

employees performing covered work for as long as defendant worked on the project. In addition,

the collective bargaining agreement and the plans adopted by the Trustees of the employee

benefit funds provide that the Trustees shall be permitted to perform an examination of

defendant’s payroll, books, and related records periodically to insure that payments have been

properly made in accordance with the terms of the collective bargaining agreement.

       8. Despite specific request, defendant has failed and refused to produce all documents

necessary to conduct a financial examination for the period of time that it worked at Chouteau’s

Grove Apartments.

       10. It is impossible to determine the amount of contributions and/or liquidated damages

owed absent a financial examination for the period of time during which the defendant had

covered employees working the Chouteau’s Grove Apartments job.

       11. Plaintiffs are entitled to recover interest, liquidated damages, costs, accounting fees

and reasonable attorneys' fees pursuant to Section 502(g) of the Employee Retirement Income
   Case: 4:19-cv-00235-DDN Doc. #: 1 Filed: 02/18/19 Page: 5 of 6 PageID #: 5



Security Act of 1974, as amended, 29 U.S.C. § 1132(g), and pursuant to the terms of the

collective bargaining agreement and trust agreements.

       WHEREFORE, plaintiffs pray the Court as follows:

       1.        For an interlocutory order of accounting requiring defendant to submit its payroll,

books and related records to an accountant selected by plaintiffs to determine the amounts owed

to plaintiffs during the period that defendant was working on the Chouteau’s Grove Apartments;

       2.        For a judgment against defendant based upon the findings of the accounting;

       3. For interest, liquidated damages, costs, accounting fees and reasonable attorneys' fees

pursuant to 29 U.S.C. § 1132(g);

       4. For such other and further relief as the Court may consider appropriate under the

circumstances.



                                                       Respectfully submitted,


                                                      HAMMOND AND SHINNERS, P.C.
                                                      7730 Carondelet, Suite 200
                                                      St. Louis, Missouri 63l05
                                                      (314) 727-1015 (Phone)
                                                      (314) 727-6804 (Fax)
                                                      jmartin@hammondshinners.com


                                                      /s/ Janine M. Martin
                                                      JANINE M. MARTIN, #46465
                                                      Attorneys for Plaintiffs
   Case: 4:19-cv-00235-DDN Doc. #: 1 Filed: 02/18/19 Page: 6 of 6 PageID #: 6



                                CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing was electronically filed with the Clerk of the
Court on February 18, 2019, and copies were mailed, by certified mail, return receipt requested,
to the Secretary of Labor, United States Department of Labor, P.O. Box 1914, Washington, D.C.
20013 and to the Secretary of Treasury, United States Treasury, 19th and Pennsylvania Avenue,
Washington, D.C. 20220.



                                                     /s/ Janine M. Martin
